Citation Nr: 0116611	
Decision Date: 06/19/01    Archive Date: 06/26/01	

DOCKET NO.  00-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
December 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision by a Committee on 
Waivers and Compromises (COW) at the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's request for waiver of 
recovery of an overpayment of improved pension.  The amount 
of the overpayment at the time of the COW decision was 
$1,179, but the RO has indicated that a subsequent revision 
of the pension award reduced the amount of the indebtedness 
to $955.  The COW found that there was no evidence that the 
veteran had committed willful misrepresentation, fraud or bad 
faith in the creation of the debt, but that recovery of the 
overpayment would not be against equity and good conscience.  


FINDINGS OF FACT

1.  In 1992 the veteran was awarded improved disability 
pension from December 1991 at a rate based on annual family 
income consisting of Social Security benefits and interest on 
bank accounts.

2.  The veteran subsequently submitted periodic Eligibility 
Verification Reports in which he reported that his and his 
wife's annual income consisted solely of Social Security 
benefits and interest on bank accounts.

3.  In July 1999, the VA received information to the effect 
that the veteran's reported income for 1996 and subsequent 
years was incorrect, primarily because the veteran's wife was 
in receipt of a private retirement pension.

4.  The veteran's pension award was retroactively recomputed 
from February 1996 to reflect the revised income information, 
resulting in creation of the present overpayment.

5.  There was not a high degree of fault on the part of the 
veteran in creation of the overpayment.

6.  There was no willful intent on the part of the veteran to 
obtain or retain VA benefits to which he was not entitled.  

7.  Recovery of the indebtedness would result in undue 
hardship for the veteran by impairing his ability to satisfy 
basic family living expenses.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background 

The veteran filed his original claim for VA pension in 
December 1991, at which time he reported that he received 
Social Security benefits of $637 per month and that his wife 
received $255 per month.  He indicated that neither he nor 
his spouse had applied for or was receiving or entitled to 
receive any other annuity or retirement benefits.  He 
reported a joint income of $800 annually from interest on a 
savings account.  He indicated that their net worth consisted 
of a joint account in the amount of $14,000.  

In December 1992 the veteran executed an improved pension 
Eligibility Verification Report in which he reported that he 
and his wife received Social Security benefits of 
approximately $661 and $266, respectively.  He indicated that 
neither had any income from any other source.  His net worth 
consisted of a bank account of $7,500.  

In response to an RO request for further information 
regarding his daughter, Linda, whom he had noted in the 
Eligibility Verification Report as having no income, the 
veteran submitted a March 1993 letter advising that Linda was 
34 years old and lived at home.  She had no job and the 
veteran was paying all her medical expenses and providing for 
her support.  

In April 1993 the veteran was awarded improved disability 
pension effective January 1992 at a monthly rate which 
included an additional allowance for a dependent spouse.  The 
award considered the reported countable family income from 
Social Security benefits and interest income with no income 
from any other source. 

The veteran was notified of the pension award by an April 
1993 RO letter.  The letter explained the computation of the 
award and advised him that he was obligated to notify the VA 
immediately in the event of a change of countable income or 
recurring expenses or of any change in the number or status 
of dependents.  He was advised that failure to promptly 
report such information could result in an overpayment which 
he might have to repay.  

The veteran submitted an Eligibility Verification Report in 
December 1994 in which he reported that he and his wife 
received monthly income in the form of Social Security 
benefits only.  He reported that in 1994 and 1995 he and his 
wife had received interest income in the amount of $318 each.  
His net worth consisted of cash or bank accounts in the 
amount of $5,750.  

In February 1995 the veteran was notified by letter that his 
pension award had been amended to reflect the income reported 
in the December 1994 Eligibility Verification Report.  The 
veteran was notified in March 1996 that the award had again 
been amended.  The letter itemized the income figures upon 
which the award had been computed, including Social Security 
benefits, "other income" of $318, and no retirement income.  

The veteran filed an Eligibility Verification Report in May 
1996 in which he reported that in 1995 and 1996, he and his 
wife had each had income from interest and dividends in the 
amount of $245 and $325, respectively.  He reported an 
interest bearing bank account of $5,850.  He denied receipt 
of any form of retirement benefits paid to himself or his 
wife.  The veteran was informed of an amendment to his 
pension award to reflect this information in July 1996.

Notices dated in August and December 1996 were mailed to the 
veteran following further amendments to his pension award.  
The notices advised the veteran that the amount of pension 
paid assumed countable income received from Social Security 
benefits and $318 from interest received by both the veteran 
and his wife.  

In an Eligibility Verification Report submitted in January 
1997, the veteran reported Social Security benefits for 
himself and his wife as well as income from interest and 
dividends in the amount of $348 received by each of them.  
Their net worth consisted of interest bearing bank accounts 
in the amount of $5,700.  In an Eligibility Verification 
Report submitted in January 1998, the veteran reported income 
from Social Security benefits and from interest and dividends 
in the amount of $327 for the veteran and $350 for his 
spouse.  He reported interest bearing bank accounts of 
$5,605.

In an Eligibility Verification Report submitted in January 
1999, the veteran reported income from interest and dividends 
in the amount of $281 for himself and $300 for his wife.  

After the receipt of each Eligibility Verification Report, 
the RO revised the veteran's pension award to reflect the 
information provided by the veteran and notified him by 
letter of the resulting rate changes.  The amendment notices 
itemized the income information reported by the veteran and 
indicated that no income received either by him or by his 
wife in retirement benefits was included in computing the 
pension rate.  

In July 1999 the RO received information to the effect that 
in 1996 the veteran's wife had income from a pension in the 
amount of $332 and that the veteran's countable income from 
interest was $641 from one bank and $51 from another.  On the 
basis of this information, the pension award was 
retroactively revised from February 1996 to reflect this 
income, resulting in creation of the present overpayment.  

In support of his request for waiver of recovery of the 
overpayment, the veteran submitted a VA Form 20-5655, 
Financial Status Report, dated in November 1999 wherein he 
reported that he received approximately $783 per month in 
Social Security benefits and that his wife received $315 from 
this source.  His wife received approximately $28 per month 
in "pension, compensation or other income."  He reported 
assets consisting of cash in the bank in the amount of 
$11,522 and two automobiles having a total value of $4,550.  
He reported no debts.  He reported monthly expenses totaling 
about $934 consisting of medical expenses ($609), house 
expenses ($70), automobile insurance ($175), clothing ($30), 
personal hygiene and grooming ($25), and pet expenses ($25).  

The veteran filed a subsequent financial status report in 
April 2000.  He reported that he had a dependent daughter.  
His countable family income consisted of Social Security 
benefits of approximately $803 and $330 received by himself 
and by his wife, respectively, plus additional income from 
"pension, compensation, or other income" of about $28 per 
month received by his wife.  He reported average monthly 
expenses of $1,398 which included food ($300), utilities and 
heat ($185), and other living expenses of $913.  He reported 
that his assets consisted of cash in the bank in the amount 
of $10,714, a house with a resale value of $32,000, and two 
automobiles with a combined value of $3,550.  He reported no 
current debts.  

In a statement dated in June 2000, the veteran's wife claimed 
that in 1996 she and the veteran had reported their interest 
income as $696, which was exactly $4 more than the $692 
figure on a bank statement, but that someone had made a 
mistake in filling out the form.  She stated that the only 
thing that was forgotten was the pension check, which she 
conceded was their fault.  She indicated that the veteran was 
seriously ill and was undergoing heart surgery later that 
month.

In a June 2000 substantive appeal (VA Form 9), the veteran 
reported that he had had interest income of $641 and $51, as 
shown by his bank statements.  He stated that there was 
$10,000 in the bank as a burial fund that could not be used 
until he and his wife die.  Otherwise, the only thing he had 
was a savings account of a little more than $700.  In an 
August 2000 statement, the veteran reported that he had just 
had his second open heart surgery and had many bills and 
medication expenses to pay.

II.  Analysis

The veteran is not contesting the creation or the amount of 
the overpayment charged in this case; consequently, the 
decision herein will be limited to the issue of entitlement 
to waiver of recovery of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 433 (1991).  

Overpayments of VA benefits are subject to recovery if not 
waived.  Waiver of recovery of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the claimant.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. § 1.965(b) (2000).  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994); Farless v. Derwinski, 2 Vet. App. 555, 
556 (1992).  Under the law, there shall be no recovery of 
payments or overpayments of any benefits where the Secretary 
determines that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 1991).  In the 
present case, the RO has proceeded directly to the question 
of entitlement to waiver of recovery of the overpayment and 
has thereby implicitly found that no fraud, 
misrepresentation, or bad faith is involved in this case.  
The conclusion being favorable to the appellant, it is not 
subject to further review on appeal.  Nolen v. Gober, 222 
F.3d 1356 (2000).  

The law specifies that recovery of an overpayment of VA 
benefits shall be waived if it is determined that recovery of 
the indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. § 1.964(a) 
(2000).  The "equity and good conscience" standard will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this decision, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1)  the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) whether recovery would defeat 
the purpose of an existing benefit to the veteran; (5) unjust 
enrichment of the veteran; and, (6) whether the veteran 
changed positions to his/her detriment in reliance upon VA 
benefits.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (2000).  Each of the elements specified in the 
regulation must be discussed by the Board in its 
consideration of the waiver issue.  Ridings, Id.  

"Fault of the debtor" exists where "actions of the debtor 
contribute to creation of the debt."  38 C.F.R. § 1.965(a)(1) 
(2000).  Under this standard, a finding of fault should be 
measured in relation to the degree of control that the 
veteran had over the circumstances leading to the 
foreclosure.  If fault is established to any degree, it is 
proper to determine whether the debtor's actions were those 
expected of a person who exercises a high degree of care in 
discharging his or her financial obligations, including 
contractual responsibility to the Government.  

When pension was awarded to the veteran, the RO furnished him 
with written information that explained that the rate of 
pension benefits he received depended in part on the amount 
of income he and his wife received and he was notified of his 
obligation to report any changes of income or expenses.  The 
notice advised him of the amount and the source of each 
category of income used in the computation of his award.  
Later notices of a similar nature were provided after 
subsequent amendments to the award that were made in response 
to income changes or statutory pension rate changes.  The 
information so provided on these successive occasions should 
have been sufficient to allow the veteran to understand fully 
the basis for the computation of his award and his 
obligations to the VA in connection with the award.  

For the most part the veteran has been conscientious in 
complying with these reporting requirements, the only 
apparent exceptions being his failure to report his wife's 
small retirement income and the slight discrepancy between 
the reported and actual amounts of interest on bank accounts.  
Almost all of the overpayment appears to stem from the 
nonreporting of retirement pension payments of approximately 
$28 per month.  Unfortunately, the small dollar amount of 
these monthly checks did not absolve him of the 
responsibility to report this income.  The veteran admits 
that he simply forgot to do it, primarily because the pension 
was directly deposited and he did not see the checks.  With 
respect to the interest income, the discrepancy between the 
reported amounts and the actual amounts appears to have been 
small.  The Eligibility Verification Reports pertaining to 
the period of the overpayment showed interest income of 
either $636 (reported as $318 per person) or $650 ($325 per 
person) whereas the actual amount received was $696.  The 
veteran claims that he reported $692, but there is no 
document of record showing that he ever reported that figure 
to the VA.  In any event, the veteran bears the ultimate 
responsibility to make sure that the VA has the correct 
information necessary to compute his benefits.  

The shortcomings in the veteran's income reporting must be 
regarded as fault on his part in the creation of the 
overpayment.  On the other hand, his omissions do not appear 
to have been willful when viewed in the context of his 
reporting history over the entire period of the pension 
award.  The nature and relatively insignificant amounts of 
the unreported income at issue and the generally reliable 
character of the veteran's reporting over the years may 
properly be viewed as mitigating factors in determining the 
weight to be assigned to his fault in not providing fully 
correct income information during the specific period of the 
overpayment.  

The Board is unable to find that VA fault contributed to 
bringing about the indebtedness.  The periodic VA amendments 
to the award correctly reflected the information received 
from the veteran and the Social Security Administration. 

Despite the existence of some fault on the veteran's part in 
creating the indebtedness, a critical element in considering 
his entitlement to a waiver is the extent to which collection 
of the overpayment would result in undue hardship on the 
veteran by depriving him or his family of basic necessities.  
The financial information supplied by the veteran shows that 
he and his wife support themselves and their daughter mainly 
on Social Security benefits and the VA pension. 
The present overpayment involves an improved disability 
pension award paid to the veteran for both the veteran and 
his wife.  However, the veteran reported in 1993 that he had 
a 34-year-old daughter who lived at home for whom he provided 
support and paid medical bills, and on various subsequent 
occasions the veteran has reported that he had a dependent 
child in his household for whom he paid medical bills.  The 
current record does not contain enough information to explain 
why the daughter requires the veteran's support, but the 
circumstances raise a question as to whether she is medically 
disabled.  The veteran has never claimed the additional VA 
benefit which is available if she is incapable of self-
support, and such permanent incapacity began before she 
reached the age of 18.  Most probably she does not qualify 
for some reason which is not apparent from the record, but 
that is not a Board matter.  The Board would simply note that 
there is no reason to doubt the presence of a third person 
who is dependent on the veteran for support from his limited 
income.  

Though the veteran and his wife have a small amount of 
additional income in the form of interest on bank accounts 
and his wife's small retirement pension, it would appear that 
the total family income is at or below the recognized VA 
poverty threshold.  The veteran and his wife clearly are just 
scraping by.  Their budget allows for few if any luxuries.  
Furthermore, the expenses the veteran reports appear to be 
reasonable.  The veteran has substantial health problems, 
including severe heart disease which has required open heart 
surgery.  They have managed to avoid incurring any debt, 
apparently by maintaining a frugal lifestyle, but their 
income and expenses are such that repayment of the 
overpayment would be expected to deprive them of basic 
necessities such as to result in undue financial hardship and 
defeat the purpose for which the award of pension was 
intended. 

Consequently, the Board concludes that under the principles 
of equity and good conscience, with consideration of the 
elements set forth in 38 C.F.R. § 1.965(a), the circumstances 
justify a relinquishment of the Government's claim against 
the veteran to recover the overpayment.  This determination 
is not unduly favorable to either the Government or the 
veteran in view of the relatively small amount of money at 
issue and the circumstances under which the obligation was 
created.


ORDER

Waiver of recovery of an overpayment of improved disability 
pension in the amount of $955 is granted.



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals



 

